IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,440-09


                       EX PARTE LOUIS FRED GONZALES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B20764-1806 IN THE 242ND DISTRICT COURT
                               FROM HALE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to four years’ imprisonment. His appeal was dismissed for want of jurisdiction. Gonzales

v. State, No. 07-19-00356-CR (Tex. App.–Amarillo, Nov. 6, 2019).

        Applicant contends that the prosecutor breached the plea bargain and that he did not receive

pre-sentence credit. Applicant’s claim concerning his plea bargain is denied. His pre-sentence claim

is dismissed. Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004) (the appropriate

remedy for obtaining pre-sentence jail time credit is to present the issue to the trial court by way of
                                                                                                     2

a nunc pro tunc motion, and if the trial court fails to respond, to seek relief in the Court of Appeals

by way of a petition for a writ of mandamus). Accordingly, this application is denied in part and

dismissed in part. Ex parte Deeringer, 210 S.W.3d 616, 617-18 (Tex. Crim. App. 2006).



Filed: April 14, 2021
Do not publish